17‐648 
     Choi v. Tower Research Capital LLC 

 1

 2                                 In the
 3             United States Court of Appeals
 4                      For the Second Circuit
 5                                ________ 
 6                                       
 7                          AUGUST TERM, 2017 
 8                                       
 9                      ARGUED: SEPTEMBER 20, 2017  
10                       DECIDED: MARCH 29, 2018 
11                        AMENDED: MAY 9, 2018 
12                                       
13                             No. 17‐648‐cv 
14                                       
15      MYUN‐UK CHOI, JIN‐HO JUNG, SUNG‐HUN JUNG, SUNG‐HEE LEE, 
16     KYUNG‐SUB LEE, individually and on behalf of all others similarly 
17                                situated, 
18                          Plaintiffs‐Appellants, 
19                                       
20                                     v. 
21                                       
22            TOWER RESEARCH CAPITAL LLC, MARK GORTON, 
23                         Defendants‐Appellees. 
24                                ________ 
25                                       
26              Appeal from the United States District Court 
27                for the Southern District of New York. 
28               No. 14‐cv‐09912 – Kimba M. Wood, Judge. 
29                                ________ 
30                                       
31   Before: WALKER, POOLER, and LOHIER, Circuit Judges. 
32                                ________ 
33    
     2                                                                 No. 17‐648

 1          Plaintiffs, five Korean citizens, transacted on a “night market” 

 2   of  Korea  Exchange  (“KRX”)  futures  contracts.    The  KRX  is  a 

 3   derivatives  and  securities  exchange  headquartered  in  Busan,  South 

 4   Korea.  On the KRX night market, traders enter orders in Korea when 

 5   the  KRX  is  closed  for  business,  whereupon  their orders  are  quickly 

 6   matched  with  a  counterparty  by  an  electronic  trading  platform 

 7   (“CME  Globex”)  located  in  Aurora,  Illinois.    The  trades  are  then 

 8   cleared  and  settled  on  the  KRX  when  it  opens  for  business  the 

 9   following morning. 

10          Plaintiffs allege that Defendants Tower Research Capital LLC, 

11   a New York based high‐frequency trading firm, and its founder, Mark 

12   Gorton,  injured  them  and  others  by  engaging  in  manipulative 

13   “spoofing” transactions on the KRX night market in violation of the 

14   Commodity  Exchange  Act  (“CEA”),  7  U.S.C.  §§  1  et  seq.,  and  New 

15   York law.  The district court dismissed the action principally on the 

16   ground  that  the  CEA  does  not  apply  extraterritorially  as  would  be 

17   required  for  it  to  reach  Defendants’  alleged  conduct.    Because  we 

18   conclude  Plaintiffs’  allegations  make  it  plausible  that  the  trades  at 

19   issue were “domestic transactions” under our precedent, we do not 

20   agree  that  application  of  the  CEA  to  Defendants’  alleged  conduct 

21   would be an impermissible extraterritorial application of the act.  We 

22   also disagree with the district court’s conclusion that Plaintiffs failed 
     3                                                              No. 17‐648

 1   to state a claim for unjust enrichment.  Accordingly, we VACATE and 

 2   REMAND for further proceedings. 

 3                                     ________ 
 4                                           
 5                       MICHAEL  EISENKRAFT,  Cohen  Milstein  Sellers  & 
 6                       Toll  PLLC,  New  York,  NY  (J.  Douglas  Richards, 
 7                       Richard  Speirs,  Cohen  Milstein  Sellers  &  Toll 
 8                       PLLC,  New  York,  NY;  Times  Wang,  Cohen 
 9                       Milstein Sellers & Toll PLLC, Washington, DC, on 
10                       the brief), for Plaintiffs‐Appellants. 

11                       NOAH  A.  LEVINE,  Wilmer  Cutler  Pickering  Hale 
12                       and  Dorr  LLP,  New  York,  NY  (Matthew  T. 
13                       Martens,  Albinas  J.  Prizgintas,  Wilmer  Cutler 
14                       Pickering Hale and Dorr LLP, Washington DC, on 
15                       the brief), for Defendants‐Appellees. 

16                                   ________ 
17    
18   JOHN M. WALKER, JR., Circuit Judge: 

19         Plaintiffs, five Korean citizens, transacted on a “night market” 

20   of  Korea  Exchange  (“KRX”)  futures  contracts.    The  KRX  is  a 

21   derivatives  and  securities  exchange  headquartered  in  Busan,  South 

22   Korea.  On the KRX night market, traders enter orders in Korea, when 

23   the  KRX  is  closed  for  business,  whereupon  their orders  are  quickly 

24   matched  with  a  counterparty  by  an  electronic  trading  platform 

25   (“CME  Globex”)  located  in  Aurora,  Illinois.    The  trades  are  then 

26   cleared  and  settled  on  the  KRX  when  it  opens  for  business  the 

27   following morning.   
     4                                                                       No. 17‐648

 1            Plaintiffs allege that Defendants Tower Research Capital LLC 

 2   (“Tower”),  a  New  York  based  high‐frequency  trading  firm,  and  its 

 3   founder,  Mark  Gorton,  injured  them  and  others  by  engaging  in 

 4   manipulative  “spoofing”  transactions  on  the  KRX  night  market  in 

 5   violation of the Commodity Exchange Act (“CEA”), 7 U.S.C. §§ 1 et 

 6   seq.,  and  New  York  law.    The  district  court  dismissed  the  action 

 7   principally  on  the  ground  that  the  CEA  does  not  apply 

 8   extraterritorially  as  would  be  required  for  it  to  reach  Defendants’ 

 9   alleged conduct.  Because we conclude Plaintiffs’ allegations make it 

10   plausible that the trades at issue were “domestic transactions” under 

11   our  precedent,  we  do  not  agree  that  application  of  the  CEA  to 

12   Defendants’  alleged  conduct  would  be  an  impermissible 

13   extraterritorial  application  of  the  act.    We  also  disagree  with  the 

14   district  court’s  conclusion  that  Plaintiffs  failed  to  state  a  claim  for 

15   unjust enrichment under New York law.  Accordingly, we VACATE 

16   and REMAND for further proceedings.1 




           After our initial disposition of this appeal, see Myun‐Uk Choi v. Tower 
          1

     Research  Capital,  886  F.3d  229  (2d  Cir.  2018),  defendants‐appellees  filed  a 
     petition for panel rehearing.  We hereby GRANT the petition without the 
     need for reargument, see Fed R. App. P. 40(a)(4)(A), withdraw our opinion 
     of  March 29,  2018, and issue  this amended  opinion in  its  place.   We also 
     DENY as moot, pursuant to Fed. R. App. P. 29(b)(2), amici’s motion to file 
     a brief in support of rehearing. 
     5                                                                 No. 17‐648

 1                               BACKGROUND2  

 2            The KOSPI 200, a stock index akin to the S&P 500 or the Dow 

 3   Jones,  consists  of  the  weighted  averaged  of  two  hundred  Korean 

 4   stocks traded on the KRX.  The KRX also includes a KOSPI 200 futures 

 5   contract in its daytime trading, which allows traders to speculate on 

 6   the value of the KOSPI 200 index at various future dates.  To facilitate 

 7   after‐hours  trading  of  KOSPI  200  futures,  the  KRX  contracted  with 

 8   CME  Group,  the  product  of  a  merger  of  the  Chicago  Mercantile 

 9   Exchange (“CME”) and the Chicago Board of Trade, to establish an 

10   overnight  market  for  futures  trading.    Pursuant  to  that  agreement, 

11   futures contracts on KRX’s “night market” are listed and traded on 

12   “CME  Globex,  an  electronic  CME  platform  located  in  Aurora, 

13   Illinois.”    Amended  Complaint  (“AC”)  ¶ 18.    CME  Globex  “is  the 

14   same platform which CME [Group] utilizes to trade derivatives [of a 

15   wholly  domestic  character]  based  on  U.S.  Treasury  bonds,  the  S&P 

16   500,  the  NASDAQ  100,  the  Dow  Jones  Industrial  Average,  grains, 

17   livestock,  weather  and  real  estate.”    AC  ¶  18.    In  2012,  the  year 

18   relevant  to  this  action,  approximately  7,000,000  trades  of  futures 

19   contracts took place on the KRX night market.  AC ¶ 20 n.8.  

20            A KRX night market trade begins with the placement of a “limit 

21   order”  on  the  KRX  system  in  Korea.    Within  seconds,  the  trader’s 



           These facts derive from the amended complaint, and we accept them 
          2

     as true.  See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). 
     6                                                                  No. 17‐648

 1   order is matched with an anonymous counterparty on CME Globex 

 2   “using the multiple price a[u]ction method through which successful 

 3   bidders are required to pay for the allotted quantity of securities at 

 4   the  respect  price/yield  at  which  they  have  bid.”    AC ¶ 21  (internal 

 5   quotation  marks  omitted).  Following  matching,  “settlement  of  all 

 6   trades occurs the day after on the KRX.”  AC ¶ 22.  

 7          In 1998, Gorton founded Tower, a high‐frequency trading firm.  

 8   “High frequency trading firms use computers to create and operate 

 9   algorithms  and,  by  using  those  algorithms  and  technology,  execute 

10   trades  faster  than  anyone  else—making  pennies  on  millions  and 

11   millions of trades executed in milliseconds.”  AC ¶ 27.  In 2012, Tower 

12   aggressively brought its algorithm and technology to bear on the KRX 

13   night market, executing nearly 4,000,000 trades of futures contracts, 

14   approximately  53.8%  of  all  KRX  night  market  trades  that  year.  

15   AC ¶ 31.  

16          Plaintiffs allege that a significant number of these trades were 

17   manipulative,  in  that  Defendants  “utilized  their  algorithmic  flash 

18   trading abilities  to  artificially and  illegally  manipulate  prices  of  the 

19   KOSPI 200 Futures during Night Market trading on the CME for their 

20   own  profit.”    AC  ¶  31.    Specifically,  Plaintiffs  allege  that  Tower’s 

21   traders “created hundreds and hundreds of fictitious buys and sells 

22   to artificially manipulate the price of the KOSPI 200 futures contracts 

23   they were trading on the CME Globex.”  AC ¶ 32.   
     7                                                                  No. 17‐648

 1          The alleged scheme—which Plaintiffs describe as “spoofing”—

 2   operated as follows.  Tower’s traders would enter large volume buy 

 3   or sell orders on the KRX night market and then would use Tower’s 

 4   high‐frequency  technology  to  immediately  cancel  their  orders  or 

 5   ensure  that  they  themselves  were  the  counterparties  on  the  trades.  

 6   They would do so because the intent was not to execute the trades but 

 7   to  create a  false  impression  about  supply  and demand and  thereby 

 8   drive  the  market  price  either  up  or  down.    Once  that  was 

 9   accomplished,  the  traders  would  sell  contracts  at  the  artificially 

10   inflated  price  or  buy  contracts  at  the  artificially  deflated  price, 

11   eventually reaping substantial profits either way.  In 2012, Plaintiffs 

12   allege, Tower’s traders used this spoofing practice hundreds of times, 

13   earning more than $14,000,000 in illicit profits.  AC ¶ 35.  

14          Plaintiffs,  for  their  part,  executed  more  than  1,000  KRX  night 

15   market trades in 2012.  AC ¶ 24.  Given the anonymity of CME Globex, 

16   Plaintiffs cannot at the moment identify with precision whether they 

17   were  a  counterparty  on  any  of  the  allegedly  manipulative  Tower 

18   trades, but they allege it to be a near statistical certainty that at least 

19   one Tower trader was a direct counterparty with at least one Plaintiff 

20   in  a  KRX  night  market  trade  in  2012.    AC ¶ 31  n.13.    In  any  event, 

21   Plaintiffs allege that they traded at artificial prices during and due to 

22   Defendants’ spoofing waves. 
     8                                                                  No. 17‐648

 1          In  May  2014,  a  Korean  government  regulator,  the  Financial 

 2   Services  Commission  (“FSC”),  uncovered  Defendants’  scheme  and 

 3   referred  Tower  to  Korean  prosecutors.    FSC  publicly  stated  that 

 4   “traders  of  a  U.S.  based  algorithmic  trading  specialty  company 

 5   accessed the KOSPI 200 Overnight Futures Market and traded with 

 6   the use of the [sic] proprietary algorithmic trading technique, which 

 7   manipulated prices to build their buy and sell positions by creating 

 8   automatically  and  repeatedly  fictitious  trades.”    AC  ¶  36.    Several 

 9   media  outlets  also  reported  on  the  scheme  and  identified  Tower  as 

10   the responsible entity.  AC ¶¶ 37–40.  

11          In December 2014, Plaintiffs filed a class complaint on behalf of 

12   themselves  and  other  individuals  or  entities  that  were  allegedly 

13   harmed by Defendants’ spoofing scheme when they traded in futures 

14   on the KRX night market in 2012. Plaintiffs alleged that Defendants’ 

15   conduct  violated  several  sections  of  the  CEA  and  New  York’s 

16   prohibition on unjust enrichment. 

17          Defendants moved to dismiss and the district court (Kimba M. 

18   Wood,  J.)  granted  the  motion.    Relying  on  Morrison  v.  National 

19   Australia  Bank  Ltd.,  561  U.S.  247  (2010),  the  district  court  concluded 

20   that  application  of  the  CEA  to  Defendants’  conduct  would  be  an 

21   impermissible extraterritorial application of the act.  Myun‐Uk Choi v. 

22   Tower Research Capital LLC, 165 F. Supp. 3d 42 (S.D.N.Y. 2016).  The 

23   district  court  reasoned  that,  under  Morrison,  Defendants’  alleged 
     9                                                                    No. 17‐648

 1   conduct  was  within  the  territorial  reach  of  the  CEA  only  if  the 

 2   contracts at issue were (i) purchased or sold in the United States or 

 3   (ii) listed  on  a  domestic  exchange.    Id.  at  48.    The  district  court 

 4   determined  that  the  contracts  were  not  purchased  or  sold  in  the 

 5   United States because the orders needed to “first be placed through 

 6   the KRX trading system [in Korea],” and because any trades matched 

 7   on CME Globex in Illinois were final only when settled the following 

 8   morning in Busan.  Id. at 49.  The district court then concluded that 

 9   although  CME  might  be  a  “domestic  exchange,”  Plaintiffs  did  not 

10   sufficiently plead that the same was true for CME Globex.  Id. at 49–50.  

11   Finally,  the  district  court  dismissed  Plaintiffs’  unjust  enrichment 

12   claim on the ground that Plaintiffs did not allege “any direct dealing 

13   or actual, substantive relationship with the Defendants.”  Id. at 51.    

14            Plaintiffs amended their complaint to add allegations about the 

15   domesticity  of  KRX  night  market  transactions,  the  nature  of  CME 

16   Globex,  and  the  likelihood  that  they  were  counterparties  with 

17   Defendants during the relevant period.   

18            Defendants filed another motion to dismiss, which the district 

19   court again granted.  Myun‐Uk Choi v. Tower Research Capital LLC, 232 

20   F.  Supp.  3d  337  (S.D.N.Y.  2017).3    The  district  court  concluded  that 



          The district court’s first decision rejected Defendants’ argument that 
          3

     Plaintiffs’  allegations  are  subject  to  Fed.  R.  Civ.  P.  9(b)’s  heightened 
     pleading standard.  165 F. Supp. 3d at 46–48.  Although Defendants raised 
     10                                                                       No. 17‐648

 1   Plaintiffs  still  failed  to  sufficiently  allege  that  CME  Globex  is  a 

 2   “domestic exchange” under Morrison because it is not structured like 

 3   other  exchanges,  is  not  registered  as  an  exchange  with  the 

 4   Commodity  Futures  Trading Commission,  and  is  not  subject  to  the 

 5   rules of a registered exchange.  Id. at 341–42.  The district court also 

 6   held that the amended allegations did not plausibly show that trades 

 7   on the KRX night market were “domestic transactions” because, in its 

 8   view,  KRX  rules  suggest  that  transactions  become  final  only  when 

 9   they settle on the KRX, not when they match on CME Globex.  Id. at 

10   342.    Finally,  the  district  court  again  dismissed  Plaintiffs’  unjust 

11   enrichment  claim  on  the  ground  that  Plaintiffs  needed  “definitive 

12   evidence  of  a  direct  relationship,”  yet  they  “failed  to  prove  that 

13   buyers and sellers were direct counterparties under KRX rules.”  Id. 

14   at 343.  Plaintiffs appealed. 


15                                     DISCUSSION 

16          “We review de novo the dismissal of a complaint for failure to 

17   state a claim upon which relief can be granted.”  Reich v. Lopez, 858 

18   F.3d  55,  59  (2d  Cir.  2017).    “To  survive  a  motion  to  dismiss,  a 



     the argument again in their subsequent motion to dismiss, the district court 
     did  not  address  it  or  Defendants’  argument  that,  apart  from  Morrison, 
     Plaintiffs  failed  to  state  a  CEA  claim.    Defendants  do  not  press  either  of 
     these  arguments  on  appeal  and  we  do  not  address  them.    Nor  do  we 
     address  whether  the  specific  allegations  in  the  complaint  constitute 
     “spoofing” in violation of the CEA. 
     11                                                                No. 17‐648

 1   complaint must contain sufficient factual matter, accepted as true, to 

 2   ‘state a claim to relief that is plausible on its face.’”  Ashcroft v. Iqbal, 

 3   556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). 

 4          Plaintiffs  contend  that  the  district  court  erred  in  dismissing 

 5   their  CEA  and  unjust  enrichment  claims.    Because  we  conclude 

 6   Plaintiffs  sufficiently  alleged  that  applying  the  CEA  to  Defendants’ 

 7   conduct  would  not  be  an  extraterritorial  application  of  the  act,  and 

 8   that Plaintiffs’ losses were sufficiently related to Defendants’ gains for 

 9   purposes of their unjust enrichment claim, we agree.   

10          I.     Commodity Exchange Act 

11          “The CEA is a remedial statute that serves the crucial purpose 

12   of protecting the innocent individual investor—who may know little 

13   about the intricacies and complexities of the commodities market—

14   from being misled or deceived.”  Loginovskaya v. Batratchenko, 764 F.3d 

15   266, 270 (2d Cir. 2014) (internal quotation marks omitted).  As relevant 

16   to Plaintiffs’ amended complaint, the CEA proscribes the use of “any 

17   manipulative or deceptive device or contrivance” in connection with 

18   a  futures  contract  and  prohibits  the  manipulation  of  the  price  of  a 

19   futures contract.  7 U.S.C. § 9(1), (3). 

20          Defendants’  argument  is  that,  under  Morrison,  KRX  night 

21   market  trades  occur  outside  of  the  United  States  and  are  therefore 

22   beyond the CEA’s reach.  
     12                                                                   No. 17‐648

 1          In Morrison, the Supreme Court set out to define the territorial 

 2   reach  of  §  10(b)  of  the  Securities  Exchange  Act,  15  U.S.C.  §  78j(b).  

 3   After discussing the presumption against extraterritoriality, 561 U.S. 

 4   at 255, the Court concluded that, given its text, § 10(b) (and Rule 10b‐

 5   5, promulgated thereunder) has only a domestic reach, and therefore 

 6   applies only to one of two types of transactions:  (i) “transactions in 

 7   securities  listed  on  domestic  exchanges;”  and  (ii) “domestic 

 8   transactions in other securities,” id. at 267. 

 9          Morrison said nothing about the CEA, and we have only once, 

10   in  Loginovskaya,  addressed  Morrison’s  effect  on  that  act.    There,  we 

11   concluded that Morrison’s “domestic transactions” test applies to the 

12   CEA,  but,  because  the  plaintiff  in  Loginovskaya  did  not  purchase  

13   commodities  on  an  exchange,  we  had  no  occasion  to  address  the 

14   “domestic exchange” prong.  See Loginovskaya, 764 F.3d at 272–75.  In 

15   concluding that Morrison’s “domestic transactions” test applies to the 

16   CEA,  we  adopted  a  rule  established  in  the  §  10(b)  case  of  Absolute 

17   Activist  Value  Master  Fund  Ltd.  v.  Ficeto,  677  F.3d  60  (2d  Cir.  2012).  

18   Loginovskaya, 764 F.3d at 274.  In Absolute Activist, we concluded that 

19   a  transaction  involving  securities  is  a  “domestic  transaction”  under 

20   Morrison if “irrevocable liability is incurred or title passes within the 

21   United  States.”    677  F.3d  at  67.    “[I]rrevocable  liability”  attaches 

22   “when the parties to the transaction are committed to one another,” 

23   or, “in the classic contractual sense, there was a meeting of the minds 
     13                                                                No. 17‐648

 1   of the parties.”  Id. at 68 (internal quotation marks omitted); see also 

 2   Vacold  LLC  v.  Cerami,  545  F.3d  114,  121–22  (2d  Cir.  2008)  (citing 

 3   Radiation  Dynamics,  Inc.  v.  Goldmuntz,  464  F.2d  876,  890–91  (2d  Cir. 

 4   1972)).   

 5          Consequently, plausible allegations that parties to a transaction 

 6   subject to the CEA incurred irrevocable liability in the United States 

 7   suffice to overcome a motion to dismiss CEA claims on territoriality 

 8   grounds.  We believe in this case that Plaintiffs’ allegations make it 

 9   plausible  that  parties  trading  on  the  KRX  night  market  incur 

10   irrevocable liability in the United States.  This being a sufficient basis 

11   to resolve the extraterritoriality question at this stage, there is no need 

12   for us to address whether the CEA has a territorial reach on the basis 

13   that the CME Globex is a “domestic exchange.”   

14          In Loginovskaya, we took pains to heed Morrison’s mandate that 

15   an extraterritorial analysis assess “the particular statutory provision” 

16   at issue.  Loginovskaya, 764 F.3d at 271 (citing Morrison, 561 U.S. at 266–

17   67); see also Morrison, 561 U.S. at 261 n.5.  We have never concluded 

18   however, as the district court and the parties seemed to assume, that 

19   Morrison’s “domestic exchange” prong applies to the CEA either to 

20   broaden or to narrow its extraterritorial reach.  The section of the CEA 

21   relevant to a territoriality analysis, see Loginovskaya, 764 F.3d at 272–

22   73, does not contain the language similar to the language in § 10(b) 

23   that  led  Morrison  to  craft  the  “domestic  exchange”  prong:    the 
     14                                                                 No. 17‐648

 1   “purchase  or  sale  of  any  security  registered  on  a  national  securities 

 2   exchange.”    15  U.S.C.  §  78j(b)  (emphasis  added).    Rather,  the  CEA 

 3   speaks only of “registered entit[ies].”  7 U.S.C. § 25(a)(1)(D)(i).   

 4                                  *       *      * 

 5          We  quickly  dispatch  Defendants’  contention  that,  under 

 6   Morrison, the CEA cannot apply to a commodity traded on a foreign 

 7   exchange.  Leaving aside whether Morrison’s discussion of exchanges 

 8   is  applicable  to  the  CEA,  Morrison  itself  refutes  Defendants’ 

 9   argument.  Morrison clearly provided that the “domestic transaction” 

10   prong  is  an  independent  and  sufficient  basis  for  application  of  the 

11   Securities  Exchange  Act  to  purportedly  foreign  conduct.    Morrison 

12   summarized the standard in the disjunctive:  “[W]hether the purchase 

13   or sale is made in the United States, or involves a security listed on a 

14   domestic  exchange.”    561  U.S.  at  269–70  (emphasis  added).    In 

15   applying  this  standard,  Morrison  assessed  the  domestic  nature  of  a 

16   transaction of securities that were listed on an Australian exchange, 

17   see id. at 273, which would have been an unnecessary endeavor under 

18   Defendants’  view.    Similarly,  when  we  applied  Morrison  in  City  of 

19   Pontiac Policemen’s & Firemen’s Retirement System v. UBS AG, 752 F.3d 

20   173 (2d Cir. 2014), we specifically assessed, for trades made on foreign 

21   exchanges,  whether  irrevocable  liability  attached.    Id.  at  181–82.  

22   Plainly the reasoning of Morrison does not preclude the application of 

23   the  CEA  to  trades  made  on  a  foreign  exchange  when  irrevocable 
     15                                                                 No. 17‐648

 1   liability is incurred in the United States.  We therefore turn to whether 

 2   Plaintiffs  sufficiently  alleged  that  the  parties  incurred  irrevocable 

 3   liability for KRX night market trades in the United States. 

 4          The  parties  do  not  dispute  that  the  trades  at  issue  were 

 5   “matched”  in  the  United  States  on  CME  Globex  and  were  “cleared 

 6   and settled” in Korea.  The issue is therefore whether the allegations 

 7   make it plausible that the parties incurred “irrevocable liability” upon 

 8   matching.  Plaintiffs’ amended complaint alleges not only that KRX 

 9   night market trades bind the parties on matching, it also alleges that 

10   the express view of CME Group is that “matches [on CME Globex] 

11   are  essentially  binding  contracts”  and  “[m]embers  are  required  to 

12   honor  all  bids  or  offers  which  have  not  been  withdrawn  from  the 

13   market.”    AC ¶¶ 21–22.    Nothing  in  the  amended  complaint  or 

14   elsewhere  suggests  that  a  trading  party  may  unilaterally  revoke 

15   acceptance following matching on CME Globex.  It follows from these 

16   allegations  that,  in  the  “classic  contractual  sense,”  Absolute  Activist, 

17   677 F.3d at 68, parties incur irrevocable liability on KRX night market 

18   trades at the moment of matching. 

19          Defendants’  arguments  to  the  contrary  are  unavailing.  

20   Defendants  contend  that  irrevocable  liability  attaches  only  at 

21   settlement on the KRX the morning after matching on CME Globex.  

22   For  this  contention,  they  rely  on  the  KRX  rules,  which,  they  assert, 

23   “provide that KOSPI 200 futures trades become irrevocable only after 
     16                                                               No. 17‐648

 1   clearing  and  settlement.”    Br.  of  Appellees  at  47  (emphasis  added).  

 2   We are not convinced.  The KRX rules on which Defendants rely state, 

 3   in Defendants’ words, that “executions may be cancel[l]ed or restated 

 4   after  matching  due  to  errors  by  the  exchange  or  by  a  market 

 5   participant.”  Br. of Appellees at 47.  Whether the exchange can cancel 

 6   or  modify  trades  due  to  errors,  by  the  exchange  or  by  a  market 

 7   participant,  however,  says  nothing  about  whether  either  trading 

 8   party  is  free  to  revoke  its  error‐free  acceptance  of  a  trade  after 

 9   matching.    Stated  differently,  that  the  exchange  has  the  power  to 

10   rectify errors in the parties’ contracts does not render those contracts 

11   “revocable” in any meaningful sense. 

12          Defendants  next  point  to  a  KRX  website  that,  they  assert, 

13   provides  that  “‘assumption  of  liability’  occurs  only  during  the 

14   clearing process,”  Br. of Appellee at 48 (alteration omitted), implying, 

15   in  Defendants’  view,  that  clearing  is  the  first  point  at  which  any 

16   liability  attaches.  Defendants  expressed  a  similar  view  at  oral 

17   argument, where counsel contended that liability does not attach at 

18   all between the buyer and seller of the futures contract, but, rather, 

19   between  each  and  the  KRX.    This  view  evinces  a  fundamental 

20   misunderstanding  of  Plaintiffs’  allegations  and  exchange  trading 

21   generally.    Although  liability  might  ultimately  attach  between  the 

22   buyer/seller and the KRX upon clearing, that does not mean liability 

23   does not also attach between the buyer and seller at matching prior to 
     17                                                                 No. 17‐648

 1   clearing.  The mechanics of the transaction support both:  (i) the buyer 

 2   and  seller  enter a  binding  irrevocable agreement  through matching 

 3   on  CME  Globex;  and  then,  subsequently,  (ii)  through  the  KRX’s 

 4   clearing process, the buyer and seller each transfer that liability from 

 5   each other to the exchange.  Before this subsequent transfer of liability 

 6   takes  place  in  Korea  the  next  morning,  trading  counterparties  are 

 7   bound to each other, and not to the exchange.  This is analogous to 

 8   the  traditional  practice,  prior  to  the  advent  of  remote  algorithmic 

 9   high‐speed  trading,  in  which  buyers  and  sellers  of  commodities 

10   futures  would  “reach[]  an  agreement  on  the  floor  of  the  exchange” 

11   and  then  subsequently  submit  their  trade  to  a  clearinghouse  for 

12   clearing and settling.  Leist v. Simplot, 638 F.2d 283, 287 (2d Cir. 1980); 

13   see  also  Ryder  Energy  Distribution  Corp.  v.  Merrill  Lynch  Commodities 

14   Inc., 748 F.2d 774, 776 (2d Cir. 1984).  Just as the meeting of the minds 

15   previously occurred on the exchange floor, Plaintiffs plausibly allege 

16   that  there  is  a  similar  meeting  of  the  minds  when  the  minds  of  the 

17   KRX night market parties meet on CME Globex. 

18          The KRX rules themselves acknowledge a pre‐existing liability 

19   between trading counterparties prior to the exchange’s assumption of 

20   liability.  Specifically, the rules provide that after the KRX verifies a 

21   trade, “the Exchange shall assume the liability that the member has to the 

22   member  who  is  the  counterparty  of  [the]  trade  and  the  relevant 

23   member bears the liability that the Exchange assumed for it.”  App’x 
     18                                                                    No. 17‐648

 1   441  (emphasis  added).    This  is  consistent  with  the  alleged  view  of 

 2   CME  Group,  which  indicates  in  several  sources  identified  in 

 3   Plaintiffs’ amended complaint that matching on CME Globex creates 

 4   irrevocable liability (which later is assumed by the exchange).   

 5             At  the  least,  Plaintiffs’  allegations  make  it  plausible  that  the 

 6   parties incurred irrevocable liability for their KRX night market trades 

 7   on CME Globex in Illinois, which is all that is required at this stage of 

 8   the litigation.  Plaintiffs’ CEA claims should not have been dismissed 

 9   on extraterritoriality grounds. 

10             II.    Unjust Enrichment 

11             Plaintiffs brought a claim for unjust enrichment, a New York 

12   common law quasi‐contract cause of action requiring the plaintiff to 

13   establish:    “(1)  that  the  defendant  benefitted;  (2)  at  the  plaintiff’s 

14   expense; and (3) that equity and good conscience require restitution.”  

15   Kaye v. Grossman, 202 F.3d 611, 616 (2d Cir. 2000).4  The district court 

16   dismissed  the  claim,  concluding  that  Plaintiffs  failed  to  prove  a 

17   required  “direct  relationship”  between  themselves  and  the 

18   Defendants to support their claim.  Myun‐uk Choi, 232 F. Supp. 3d at 

19   343.  We disagree. 




           Applying  New  York’s  conflict  of  laws  principles,  the  district  court 
           4

     concluded that, because there is no conflict between New York and Illinois 
     law,  New  York  law  applies.    See  Myun‐Uk  Choi,  165  F.  Supp.  3d  at  50.  
     Neither party contests this finding on appeal.  
     19                                                                 No. 17‐648

 1          Contrary  to  the  district  court’s  view,  a  New  York  unjust 

 2   enrichment claim requires no “direct relationship” between plaintiff 

 3   and  defendant.    In  Cox  v.  Microsoft  Corp.,  the  Appellate  Division 

 4   sustained an  unjust  enrichment  claim  brought  against  Microsoft  by 

 5   “indirect purchasers of Microsoft’s software products,” i.e., plaintiffs 

 6   who  had  no  direct  relationship  with  Microsoft.    8  A.D.3d 39,  40–41 

 7   (1st Dep’t 2004).  The court stated “‘[i]t does not matter whether the 

 8   benefit  is directly  or  indirectly  conveyed.’”    Id.  at 47  (quoting  Mfrs. 

 9   Hanover Tr. Co. v. Chem. Bank, 160 A.D.2d 113, 117–18 (1st Dep’t 1990)); 

10   see also Grund v. Del. Charter Guarantee & Tr. Co., 788 F. Supp. 2d 226, 

11   251  (S.D.N.Y.  2011)  (“Unjust  enrichment  does  not  require  a  direct 

12   relationship between the parties.”). 

13          Rather, the requirement of a connection between plaintiff and 

14   defendant is a modest one:  “[A] claim will not be supported if the 

15   connection between the parties is too attenuated.”  Mandarin Trading 

16   Ltd.  v.  Wildenstein,  16  N.Y.3d  173,  182  (2011)  (concluding  a 

17   relationship was too attenuated where there was a complete “lack of 

18   allegations that would indicate a relationship between the parties, or 

19   at least an awareness by [defendant] of [plaintiff’s] existence”). 

20          Plaintiffs’ allegations easily establish a connection sufficient for 

21   the unjust enrichment claim to proceed.  Plaintiffs alleged it to be a 

22   near statistical certainty that they directly traded with Defendants on 

23   the  KRX  night  market  during  the  relevant  period,  in  which 
     20                                                                      No. 17‐648

 1   Defendants continually manipulated the market on which the trades 

 2   occurred.  AC ¶ 31 n.13.  Moreover, there remains a question arising 

 3   from  Plaintiffs’  allegations  that  Defendants’  spoofing  strategy 

 4   artificially  moved  market  prices  in  a  way  that  directly  harmed 

 5   Plaintiffs  while  benefitting  Defendants.    We  are  not  called  on  to 

 6   decide  whether,  if  Plaintiffs  bought  higher  or  sold  lower  than  they 

 7   would  have  absent  Defendants’  manipulation,  Defendants  would 

 8   have  caused  Plaintiffs  harm  and  enriched  themselves  at  Plaintiffs’ 

 9   expense  and  “under  such  circumstances  that  in  equity  and  good 

10   conscience [they] ought not to retain [the funds],” Simonds v. Simonds, 

11   45  N.Y.2d  233,  242  (1978)  (internal  quotation  marks  omitted),  and 

12   whether the connection between the parties in that situation would 

13   be  “too  attenuated.”    Consequently,  we  vacate  the  district  court’s 

14   dismissal of Plaintiffs’ unjust enrichment claim.5 




           Defendants also assert that Plaintiffs’ unjust enrichment claim must be 
           5

     dismissed as duplicative of Plaintiffs’ CEA claims.  Br. of Appellees at 55–
     56.  Defendants did not raise this argument in their motion to dismiss the 
     amended  complaint  and  it  is  therefore  waived.    See  Medforms,  Inc.  v. 
     Healthcare Mgmt. Sols., Inc., 290 F.3d 98, 109 (2d Cir. 2002). In any event, it 
     appears to us that the elements of an unjust enrichment claim are distinct 
     from  the  elements  of  a  CEA  manipulation  claim.    Compare  Mobarak  v. 
     Mowad, 117 A.D.3d 998, 1001 (2d Dep’t 2014), with In re Amaranth Nat. Gas 
     Commodities Litig., 730 F.3d 170, 173 (2d Cir. 2013).  For example, Plaintiffs’ 
     CEA  claim  requires  a  showing  that  it  was  Defendants’  intent  to  create 
     artificial  market  prices,  see  In  re  Amaranth,  730  F.3d  at  173,  an  element 
     Plaintiffs need not establish for their unjust enrichment claim, see Mobarak, 
     117 A.D.3d at 1001. 
    21                                                     No. 17‐648

1                            CONCLUSION 

2         For the reasons stated above, we VACATE the judgment of the 

3   district court and REMAND for further proceedings.